Citation Nr: 1045816	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased evaluation above 10 percent for 
left knee anterior cruciate laxity with chondromalacia, prior to 
June 10, 2010.

3.  Entitlement to an increased evaluation above 20 percent for 
left knee anterior cruciate laxity with chondromalacia, from June 
10, 2010.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Los Angeles, 
California, Regional Office of the Department of Veterans Affairs 
(VA), which denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder (to include 
bipolar disorder and PTSD) and entitlement to an increased 
evaluation above 10 percent for left knee anterior cruciate 
laxity with chondromalacia.  During the course of the appeal, the 
agency of original jurisdiction over the current appeal was moved 
to the St. Petersburg, Florida, VA Regional Office (RO).

In September 2006, the Veteran and his representative appeared at 
the RO to present oral testimony and documentary evidence in 
support of his appeal before the undersigned traveling Veterans 
Law Judge.  A transcript of this hearing has been duly obtained 
and associated with the Veteran's claims file for consideration 
by the Board.

In February 2007, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC) for further evidentiary and 
procedural development, including to verify his alleged in-
service PTSD stressors and to provide him with a VA examination 
of his left knee disorder.  Following this development, a June 
2010 rating decision/supplemental statement of the case confirmed 
and continued the denial of service connection for a chronic 
psychiatric disorder, and a July 2010 rating decision granted the 
Veteran a rating increased to 20 percent for left knee anterior 
cruciate laxity with chondromalacia, effective June 10, 2010.  
The case was thereafter returned to the Board in August 2010 and, 
as the maximum benefit was not granted, the Veteran now continues 
his appeal.   

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the AMC, in Washington, D.C.  VA will 
notify the appellant and his representative if further action is 
required on their part.


REMAND

The Board observes that in a letter received in April 2009, VA 
was notified that the Veteran had recently been awarded Social 
Security Administration (SSA) disability benefits.  Attached to 
his written notification was a December 2009 letter from the SSA, 
informing him of his award.  However, apart from this letter, no 
records pertaining to the SSA claim have been associated with the 
evidence.  As the clinical records reviewed by SSA in its 
adjudication of the Veteran's claim for SSA disability benefits 
may have some bearing and relevance to the matters presently on 
appeal before VA, they should be obtained and associated with the 
Veteran's claim file.  Although the determinations of SSA are not 
binding on VA, to the extent that evidence considered by SSA 
addresses or otherwise contemplates the diagnoses and/or origins 
of the disabilities at issue before VA, and the level of severity 
of their impairment, these records are certainly pertinent and 
must be considered for their probative value.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  In this regard, the 
United States Court of Appeals for Veterans Claims has held that 
VA's duty to assist includes a duty to obtain SSA records and to 
otherwise request information and pertinent records from other 
Federal agencies when on notice that such information exists and 
is deemed pertinent to the Veteran's claim.  See Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 
2 Vet. App. 363, 371 (1992); Tetro v. Gober, 14 Vet. App. 110 
(2000).  Therefore, as the Veteran has notified VA of the 
existence of SSA records that may be pertinent to the present 
claims at issue, and as his complete SSA records are not 
currently part of the evidence, the case should be remanded so 
that they may be obtained and associated with his claims folder.

The Board observes that the Veteran reported that his alleged in-
service PTSD stressors occurred while he was serving as a Marine 
aboard the naval vessel USS Tripoli (LPD-10).  His service 
records indicate that he did not serve aboard this ship earlier 
than May 12, 1978.  Previously, in the June 2010 rating decision 
confirming the denial of VA compensation for PTSD, the RO 
reported that it was unable to conduct research with National 
Archives and Records Administration (NARA) to verify the 
Veteran's alleged shipboard stressors because he failed to 
respond to the RO's requests for a specific two-month date range 
of when his alleged stressors occurred.  (NARA requires a 
specific two-month date range, as monthly deck logs of a naval 
vessel can range from 200 - 1000+ pages in paper format.)  As 
this case is to be remanded for evidentiary development once 
again, the RO should make one last attempt to elicit cooperation 
from the Veteran in this regard to help the RO develop his PTSD 
claim.  The Veteran and his representative are hereby advised, 
however, that if he continues to refuse to cooperate with VA in 
providing information to assist the RO in developing his claim 
(i.e., the approximate dates within a two-month window of when 
the alleged stressors occurred), VA's duty to assist has been 
discharged, and it may rely on the available evidence of record 
to adjudicate the Veteran's claim.  (See Olsen v. Principi, 3 
Vet. App. 480 (1992); Engelke v. Gober, 10 Vet. App. 396 (1997).  
See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991):  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help in developing his claim, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following actions:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all sources of medical treatment, both VA and 
private, for his psychiatric disorder and 
left knee disability.  After obtaining the 
appropriate waivers as necessary, the RO 
should attempt to obtain copies of all 
identified medical records that have not 
already been associated with the evidence for 
inclusion in the Veteran's claims file.   

2.  The RO should contact the SSA and request 
that it provide VA with copies of all 
clinical and administrative records reviewed 
by SSA as they pertain to the Veteran's 
recent successful claim for SSA disability 
benefits.

If these records, or any other records deemed 
relevant to the appeal, are unobtainable by 
VA, the RO should so state in the claims file 
and provide an explanation as to why they 
could not be obtained. 

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim(s); and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  The RO should also request additional 
information from the Veteran regarding his 
purported in-service stressor(s), to include 
specific dates and places where these events 
occurred within a two-month date range (to 
the best of his ability to recall) while 
serving aboard the USS Tripoli (LPD-10) on or 
after May 12, 1978.

4.  After obtaining any additional 
information from the Veteran regarding his 
purported in-service stressors to the extent 
possible, the RO should attempt to verify 
these stressors through the NARA and/or other 
official channels, to include obtaining his 
service personnel records and deck logs from 
the USS Tripoli (LPD-10) for the date ranges 
when these purported stressor(s) occurred.

5.  If and only if the Veteran's purported 
stressor(s) is(are) verified, he should be 
afforded an examination to determine the 
current nature and etiology of his current 
psychiatric disorder(s).  The claims folder 
should be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination; the examiner 
must indicate that the claims folder was 
reviewed.

Following examination of the Veteran, the 
examiner must make a specific determination 
as to whether the Veteran currently has PTSD.  
Moreover, for any current psychiatric 
disorder(s) found to be present, the examiner 
must express an opinion as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that any such disorder(s) 
is(are) causally related to military service 
and, with respect to a diagnosis of PTSD, to 
the confirmed stressor(s) of active service.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated and 
explained why this is so.

6.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, the RO should review any 
examination report to ensure that it is 
responsive to, and in compliance with, the 
directives of this remand and, if not, the RO 
should implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the RO should readjudicate 
the Veteran's claims of entitlement to 
service connection for an acquired 
psychiatric disorder (to include bipolar 
disorder and PTSD), entitlement to an 
increased evaluation above 10 percent for 
left knee anterior cruciate laxity with 
chondromalacia prior to June 10, 2010, and 
entitlement to an increased evaluation above 
20 percent for left knee anterior cruciate 
laxity with chondromalacia from June 10, 
2010.   

If the maximum benefit sought on appeal with 
respect to any claim remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the case 
addressing the denied claim(s) and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
appellate review, if appropriate.  The Board 
intimates no opinion as to the outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

